This case came before the Supreme Court of Ohio on a motion to certify. In the Municipal Court of Cleveland one Meister brought action on an automobile theft insurance policy for $2,000 This policy was taken out in October, 1921, and the car was stolen in January, 1922. The defendant set up many defenses, including a denial that the plaintiff had pex’foxmed all the conditions of the policy, and breach of warranty, or misrepresentat'on of fact, a failure to file a proof of loss within proper time, and that the cash value of the car was not $2000. It seems that the plaintiff had represented that the car was worth $5300.
The evidence was in conflict as to whether plaintiff represented the car cost $53i00 when it only cost $1500. After the plaintiff l-eceived the policy he examined it and saw that the car was insured for $5300 instead of $1500 but did not report the discrepancy to the Insurance Company. Moreover, there was a nr stake in the model of the car, the automobile being a 1917 model instead of a 1919 as stated 'n warranties contained in the policy. The jury returned a verdict in favor of the plaintiff for $1000 In sustaining the judgment of the lower court the Court of Appeals held that the verdict’was not manifestly .against the weight of the evidence. The Insurance Company than fi’ed its motion in the Supreme Court to cert fy the record. The issues presorted by the case to the Supreme Court were:
1. Was there a breach of warranty which would preclude the policy holder from recovery ?
2. Did {he policy holder breach any conditions of the policy in failing to determine cash value of car?
3. Does the failure to file a sworn proof of loss preclude the policy holder from a recovery on the policy?
(The motion to certify was overruled May 27, 1924.)